Citation Nr: 0809054	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-38 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased disability rating for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to June 
1950.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
forward flexion to 50 degrees with a loss of an additional 15 
degrees with repetitive motion; no neurological abnormalities 
have been associated with the service-connected low back 
disability.  

2.  The veteran's right knee disability is manifested by 
range of motion of 0 to 110 degrees and no joint instability.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for arthritis of the 
lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010, 5242 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

2.  The criteria for an increased rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, Plate II, 
4.71a, DCs 5010, 5260, 5261 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the record reflects that veteran was provided an April 
2006 letter that essentially met the requirements set forth 
in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA 
letter was sent to the veteran prior to the RO's initial 
adjudication of his claims in a July 2006 rating decision.  
This letter summarized the evidence needed to substantiate 
the claims and VA's duty to assist.  It also specified the 
types of evidence the veteran was expected to provide, 
including the information VA would need in order obtain, on 
his behalf, both his private and VA medical treatment 
records.  Thus, the letter clearly satisfied the first three 
"elements" of the notice requirement, and also notified the 
veteran that, if he had any evidence in his possession that 
pertained to his claim, to please send it to VA.  This 
language served to satisfy the fourth "element."

In March 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

In this case, the veteran received Dingess notice in the 
April 2006 VCAA notice letter, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  

The Board acknowledges that the notice provided in April 2006 
did not cover all of the elements required by the recent 
Vazquez-Flores decision.   However, the veteran was not 
prejudiced in this instance, as the notice indicated the 
types of evidence, including both medical and lay evidence 
that could support the veteran's claim for an increased 
rating.   The veteran replied to this notice by submitting an 
April 2006 statement from his wife that described her 
observations of his complaints and symptoms of severe pain in 
his back and knee.  The record also indicates that the 
veteran received notice of and reported for an April 2006 VA 
examination, during which he provided a detailed medical 
history, explaining the specifics as to how his service-
connected conditions had worsened.  Significantly, at this 
examination, the veteran described instability, limitation of 
function, the frequency of pain and the effects of his back 
and knee symptomatology on his everyday life.  He received a 
physical examination, the results of which paralleled the 
relevant diagnostic criteria.  The veteran was also given the 
specific rating criteria in an October 2006 Statement of the 
Case; and, in a July 2007 statement, the veteran again 
described the worsening effects of the symptomatology 
associated with his service-connected disabilities.  Hence, 
the Board finds that all of these factors, combined, 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claims for 
increase; and as such, VA's notice deficiency in this regard 
is deemed harmless.

As to VA's duty to assist, all relevant evidence necessary 
for an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and a report 
of VA examination addressing the current severity of the 
service-connected disabilities.  The veteran has indicated he 
has no further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbar spine and right knee 
disabilities warrant higher disability ratings.   Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.   38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).   Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.   
Otherwise, the lower rating will be assigned.   38 C.F.R. 
§ 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.   Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).   However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.   Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claims were filed until a final decision is 
made.   Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).   The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007)and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Entitlement to an increased disability rating for arthritis 
of the lumbar spine, currently evaluated as 20 percent 
disabling.  

In an April 2004 rating decision, service connection was 
granted for arthritis of the lumbar spine and a 10 percent 
rating was assigned.  

The veteran sought a higher rating in March 2006.  

In a July 2006 rating decision, the disability rating for the 
low back disability was increased to 20 percent.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2007).

A general rating formula for diseases and injuries of the 
spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  This includes DC 
5242 [degenerative arthritis of the spine].

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.  
Id.

Analysis

The pertinent evidence in this case consists of a VA 
examination conducted in April 2006.  During the examination, 
the veteran reported that he used an AFO (ankle fixation 
orthotic) for the left lower extremity as a result of an 
unrelated injury to the tibiales anterior musculature.  He 
reported that his low back pain radiated into both hips and 
affected his ability to walk.  He denied having any episodes 
in the last 12 months in which a physician had prescribed bed 
rest.  Flare-ups limited his activities of daily living 
around the house.  

Physical examination revealed that he had forward flexion to 
50 degrees with pain.  The examiner stated that with 
repetitive motion he lost an additional 15 degrees of forward 
flexion.  He had no real areas of spasm.  Neuromotor function 
was symmetric with regards to his quadriceps strength and 
hamstrings.  Although there was discrepancy with his 
"EHM/FHL" function and his ankle dorsiflexors and 
plantarflexors, this was attributed to the other injury to 
the tibiales musculature.  He had symmetric sensation to 
light touch on the plantar aspect of his foot.  

Upon review, the Board concludes that the veteran's service-
connected low back disability warrants a 30 percent rating.  
First, the Board observes that the 50 degrees of forward 
flexion the veteran exhibited at the April 2006 VA 
examination by itself warrants a 20 percent rating.  Such 
finding clearly reflects that forward flexion of the 
thoracolumbar spine was more than 30 degrees but not greater 
than 60 degrees.  Although the RO stated in the July 2006 
rating decision that the 20 percent rating took into 
consideration functional loss due to pain, weakened movement, 
fatigability, and incoordination, the Board finds that the 
criteria for a 20 percent rating was met even without 
consideration of such factors.  

The Board realizes, however, that the VA examiner indicated 
that the veteran with repetitive motion the veteran lost an 
additional 15 degrees of forward flexion.  The Board has 
determined, therefore, that the reduced range of motion on 
repetitive motion imposes an additional disability beyond 
that contemplated by the schedular evaluation and that an 
additional 10 percent should be added to the veteran's 
disability rating, making for a total evaluation of 30 
percent.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, no more than a 30 percent 
schedular rating is in order for the low back disability, 
inasmuch as the evidence does not show forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
the Board notes that even subtracting the 15 degrees of 
forward flexion lost on repetitive motion shows that the 
veteran has more than 30 degrees (35 degrees) of forward 
flexion.  

Finally, the Board notes that there is no medical evidence 
that the veteran has any neurological symptoms associated 
with the service-connected low back disability.  Therefore, a 
separate rating cannot be assigned.

Entitlement to an increased disability rating for arthritis 
of the right knee, currently evaluated as 10 percent 
disabling.  

In an April 2004 rating decision, service connection was 
granted for arthritis of the right knee and a 10 percent 
rating was assigned.  

The veteran sought a higher rating in March 2006.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5260 (limitation of flexion of the leg), a 10 
percent evaluation is warranted for flexion limited to 45 
degrees. A 20 percent evaluation is warranted for flexion 
limited to 30 degrees and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2007).

Under DC 5261 (limitation of extension of the leg), a 10 
percent evaluation is warranted for extension limited to 10 
degrees.  A 20 percent evaluation is warranted for extension 
limited to 15 degrees; a 30 percent evaluation is warranted 
for extension limited to 20 degrees; a 40 percent evaluation 
is warranted for extension limited to 30 degrees; and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261 (2007).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Under DC 5257, a 10 percent disability rating is warranted 
for slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2007).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2007).

Analysis

The pertinent evidence in this case consists of a VA 
examination conducted in April 2006.  At that time, the 
veteran complained of pain in the right knee; however, he did 
not use any assistive device and denied any instability or 
locking.  He had flare-ups about twice a week and knee pain 
woke him up and made it difficult to get out of bed.  
Physical examination revealed that he was able to fully 
extend the right knee.  Flexion was to 110 degrees, which was 
limited secondary to the soft tissues but with repetitive 
motion, there was no further loss of motion.  There was no 
instability.  No patellofemoral crepitance was noted.  

Upon review of the medical evidence of record, the Board 
finds that the veteran's right knee disability does not 
warrant a rating higher than 10 percent.  The 2006 VA 
examination showed that the veteran was able to fully extend 
the knee (i.e., 0 degrees) and flex it to 110 degrees.  There 
is no showing that flexion is limited to 30 degrees or less, 
the requirement for at least a 20 percent rating under DC 
5260.  Likewise, the figures do not show extension limited to 
15 degrees or less, the requirement for at least a 20 percent 
rating under DC 5261.

The Board notes that DC 5257 is not for application as the 
2006 VA examiner indicated that the knee did not exhibit 
instability.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  But the VA examiner 
stated that there was no further loss of motion with 
repetitive motion.  

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under DC 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  But since the veteran has no instability, 
these precedent General Counsel opinions do not apply to the 
facts of this particular case.

In addition, the Board notes that the documented range of 
motion findings do not warrant the assignment of separate 
ratings for limitation of flexion and extension of the knee, 
because doing so would not avail the veteran of a combined 
rating in excess of 10 percent.  38 C.F.R. § 4.25 (2007); 
VAOPGCPREC 9-04.

For these reasons, the claim for a rating higher than 10 
percent for the right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to a 30 percent disability rating for arthritis 
of the lumbar spine is granted, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.  

Entitlement to an increased disability rating for arthritis 
of the right knee, currently evaluated as 10 percent 
disabling, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


